Name: Commission Regulation (EEC) No 1525/81 of 5 June 1981 amending for the second time Regulation (EEC) No 797/81 adopting exceptional support measures for the market in pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 149/ 16 Official Journal of the European Communities 6 . 6 . 81 COMMISSION REGULATION (EEC) No 1525/81 of 5 June 1981 amending for the second time Regulation (EEC) No 797/81 adopting exceptional support measures for the market in pigmeat HAS ADOPTED THIS REGULATION : Article 1 The following Article 4a is hereby inserted in Regula ­ tion (EEC) No 797/81 : Article 4a THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ( J ), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 797/81 (3), as amended by Regulation (EEC) No 931 /81 (4), laid down exceptional support measures for the market in pigmeat ; whereas these measures take the form of aid for private storage in one region in the French Republic ; Whereas, on account of the probable medium-term market trend, export of these products from the Community should be encouraged ; whereas Regula ­ tion (EEC) No 797/81 should accordingly be amended ; Whereas provision should be made for reducing the storage period where meat removed from storage is intended for export ; whereas proof that the meat has been exported must be supplied, as in the case of refunds, in accordance with Commission Regulation (EEC) No 2730/79 (5 ), as last amended by Regulation (EEC) No 3476/80 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, 1 . On the expiry of a period of storage of two months, the Contracting Party may withdraw from store all or part of the quantity of meat under contract, subject to a minimum of 10 tonnes, provided that it is exported within 10 working days after the date its removal from storage . In this case the amount of aid shall be reduced, in accordance with Article 1 (2), the day of removal from storage being the last day of storage . The Contracting Party shall inform the interven ­ tion agency at least two working days before the commencement of removal operations, stating the quantities which it intends to export . 2 . In cases of export in accordance with para ­ graph 1 , the Contracting Party shall provide proof that the meat has left the Community's geogra ­ phical territory or has been the subject of a delivery within the meaning of Article 5 of Regula ­ tion (EEC) No 2730/79 . This proof shall be provided as under the refund procedure .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1981 . For the Commission The President Gaston THORN (!) OJ No L 282, 1 . 11 . 1975, p . 1 . I2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3) OJ No L 82, 28 . 3 . 1981 , p . 10 . h) OJ No L 95, 7 . 4 . 1981 , p . 13 . (5 ) OJ No L 317, 12. 12 . 1979, p . 1 . (6) OJ No L 363 , 31 . 12 . 1980, p . 71